             Case 1:20-cr-00067-JDB Document 34 Filed 08/10/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )       No. 20-CR-0067
                                              )
                 v.                           )       HONORABLE G. MICHAEL HARVEY
                                              )
MARIAM TAHA THOMPSON,                         )
                                              )       DETENTION HEARING August 11, 2020
        Defendant.                            )


   JOINT MOTION TO CONTINUE DETENTION HEARING AND TO TOLL TIME
                 PURSUANT TO THE SPEEDY TRIAL ACT

        The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint motion to continue the detention hearing in this matter which is currently scheduled

for August 11, 2020, to September 29, 2020, or a date thereafter that is convenient for the Court,

and to continue to exclude time pursuant to the Speedy Trial Act. In support of this motion the

parties state:

        1.       Ms. Thompson is charged by indictment with one count, respectively, of

Conspiracy to Deliver National Defense Information to Aid a Foreign Government, in violation of

18 U.S.C. § 794(c); Delivering National Defense Information to Aid a Foreign Government, in

violation of 18 U.S.C. § 794(a); and Willful Retention of National Defense Information, in

violation of 18 U.S.C. § 793 (e).

        2.       During Ms. Thompson’s initial appearance on March 4, 2020, the government

orally moved for Ms. Thompson’s detention, and requested a continuance to prepare for the

detention hearing. With the consent of the defense, the detention hearing on the government’s oral

motion was scheduled for March 11, 2020.
            Case 1:20-cr-00067-JDB Document 34 Filed 08/10/20 Page 2 of 3




       3.      The defense, with the government’s consent, moved to continue the March 11,

2020, hearing to April 1, 2020. The Court granted that motion.

       4.      On March 12, 2020, with the agreement of the parties, the Honorable John D. Bates

declared this case to be a complex matter.

       5.      On or about March 31, 2020, the parties jointly moved to continue the detention

hearing to May 6, 2020, and the court granted the parties’ joint request.

       6.       On or about May 4, 2020, the parties jointly moved to continue the detention

hearing to June 9, 2020, and the court granted the parties’ joint request.

       7.      On or about June 9, 2020, the parties jointly moved to continue the detention

hearing to August 11, 2020, and the court granted the parties’ joint request.

       8.      The parties now jointly move to continue the detention hearing to September 29,

2020, or thereafter. This continuance will allow the parties to continue to advance the discovery

process, which is ongoing, and will allow defense counsel to have additional consultations with

Ms. Thompson in a secured meeting space. The parties are continuing to work cooperatively on

discovery issues, however, those issues remain complicated due to the classified nature of much

of the material. To advance the discovery process, and potential resolution of this matter, the

parties have scheduled a reverse proffer session during the week of August 24, 2020. Finally, this

continuance will allow the parties to continue to explore whether a detention hearing is necessary

in this case as part of broader discussions regarding a potential disposition in this matter.

       9.      For the foregoing reasons, the parties respectfully request that the Court continue

the detention hearing in this case to September 29, 2020, or thereafter; and that the court continue

to toll time under the Speedy Trial Act in light of the complex nature of this case, the government’s
         Case 1:20-cr-00067-JDB Document 34 Filed 08/10/20 Page 3 of 3




pending motion for detention, ongoing discovery, and the logistical complications created by the

Covid-19 pandemic.



                                                   Respectfully submitted,

                                                   MICHAEL R. SHERWIN
                                                   Acting United States Attorney
                                                   N.Y. Bar No. 4444188

Date: August 10, 2020                         By: /s/ John Cummings
                                                  JOHN CUMMINGS
                                                  Assistant United States Attorney
                                                  D.C. Bar Number 986573
                                                  United States Attorney’s Office
                                                  555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: 202-252-7271
                                                  Email: john.cummings@usdoj.gov

                                                   Jennifer Kennedy Gellie
                                                   D.C. Bar No. 1020976
                                                   Trial Attorney
                                                   National Security Division
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Ave., NW
                                                   Washington, DC 20530
                                                   (202) 233-0986
                                                   jgellie@jmd.usdoj.gov
